                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    THE BANK OF NEW YORK MELLON,                          Case No. 2:17-CV-256 JCM (NJK)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Copperhead Ranch Street and Landscape
               14     Maintenance Corporation’s (“Copperhead”) motion for attorney’s fees. (ECF No. 66).
               15            Also before the court is the Bank of New York Mellon’s (“BNYM”) motion for release of
               16     bond obligation. (ECF No. 78).
               17            On August 27, 2018, BNYM filed a notice of settlement. (ECF No. 74). On January 28,
               18     2019, BNYM filed a motion for release of bond, in which BNYM notified the court that the parties
               19     have entered a complete settlement agreement.         Accordingly, the court will deny as moot
               20     Copperhead’s motion for attorney’s fees.
               21            As this action is now concluded, the court will also grant BNYM’s motion for release of
               22     bond obligation pursuant to NRS 18.130(1).
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Copperhead’s motion for
               25     attorney’s fees (ECF No. 66) be, and the same hereby is, DENIED as moot.
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1           IT IS FURTHER ORDERED that BNYM’s motion for release of bond obligation (ECF
                2     No. 78) be, and the same hereby is, GRANTED.
                3           DATED February 6, 2019.
                4                                             __________________________________________
                                                              UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
